DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 12, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of the Species of FIG 3 was made without traverse in the reply filed on 1/18/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4-7, 10 and 13 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Angeli (US 5,282,492).

Angeli discloses:
1. A vent for selectively sealing an opening of an enclosed chamber, the vent comprising:
a body (12, alternatively 12 and 26) configured to be coupled to the enclosed chamber (it is so capable, such as by using fasteners, adhesives, welding, etc.);
a first poppet (18) disposed within the body and biased by a first biasing member (20), the first poppet including a first surface (the left-facing surface thereof, as seen in FIG 2);
a second poppet (22) disposed within the body and including a second surface (the right-facing surface thereof, as seen in FIG 2), the second poppet biased toward the first poppet such that the second surface is biased toward engaging the first surface (via spring 24 and disc 30); and
a face seal (22a) positioned between the first surface and the second surface.

4. The vent of claim 1, wherein first poppet (18) biased (via spring 20) toward a surface (12a) of the body such that the first surface is biased toward engaging the surface of the body (as shown in FIG 2), further comprising a second face seal (18b) positioned between the first surface and the body.
5. The vent of claim 4, wherein the second face seal (18b) has a larger outer dimension than the first face seal (22a; see FIG 2 - it has a larger outer circumference) and a larger outer diameter than the first biasing member (20; see FIG 2).
6. The vent of claim 1, wherein the first poppet has an opening (18d) positioned proximate an axis of the first biasing member (from left to right through the center of the valve; see FIG 2), the second poppet aligned to cover the opening while the second surface engages the first surface (when in the closed position, as seen in FIG 2).

10. The vent of claim 1, wherein the first poppet is configured to move away from the enclosed chamber as the result of a positive pressure differential between the enclosed chamber and an ambient environment (as shown in FIG 3), and the second poppet is configured to move toward the enclosed chamber as the result of a negative pressure differential between the enclosed chamber and the ambient environment (as shown in FIG 4).
13. The vent of claim 1, further comprising a cap (26) coupled to the body (12), the first biasing member disposed between the cap and the first poppet (see FIG 2).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Aumack (US 2,000,431).
Aumack discloses:
14. A vent for selectively sealing an opening of an enclosed chamber (such as that inside of 7), the vent comprising:
a body having an upper portion (21) and a lower portion (5, 6);
a cap (20) including a seating feature (23) having a first dimension (e.g., diameter), the cap removably coupled to the body (via the illustrated threads, FIG 2);
a poppet (9) disposed within the body; and

15. The vent of claim 14, wherein the poppet is a first poppet and the biasing member is a first biasing member, the vent further comprising a second poppet (13) disposed within the body and biased by a second biasing member (15) toward the first poppet.
16. The vent of claim 15, wherein the first poppet is configured to move away from the enclosed chamber (i.e., upward as seen in FIG 2) as the result of a positive pressure differential between the enclosed chamber and an ambient environment (9 unseats upward away from 8 to an open position), and the second poppet is configured to move toward the enclosed chamber as the result of a negative pressure differential between the enclosed chamber and the ambient environment (e.g., 13 can move downward to relieve vacuum pressure in the chamber of 7).

Claim(s) 22, 24 and 25 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bates (US 1,991,043).
Bates discloses:
22.  A vent for selectively sealing an opening of an enclosed chamber (such as the “chamber in casing 21”, via 42), the vent comprising:
a body (23) configured to be coupled to the enclosed chamber (it is so capable);
a poppet (50) disposed within the body, the poppet moveable relative to the body in response to a fluid pressure within the enclosed chamber (page 2, col. 1 lines 42-55); and
a conical spring (60) coupled to the poppet and providing a biasing force to the poppet, the conical spring configured to compress as the poppet moves (the right side of the spring 60 moves to the left, however the left side of the spring does not move).
24. The vent of claim 22, wherein the poppet is a first poppet, the vent further comprising a second poppet (52, 53) disposed within the body and coupled to a biasing member (54, via 55), the first poppet biased in a direction (to the right, FIG 3) opposite the second poppet (which is biased to the left).
25. The vent of claim 22, wherein the conical spring is compressible to a substantially flat shape (due to the radially expanding nature of its coils).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angeli in view of Bates.

Angeli discloses the invention as claimed, including wherein the first biasing member is a spring, but does not disclose the first biasing member to be a conical spring that is compressible to a substantially flat shape.  Bates teaches that it was known in the art at the time of filing to embody such a first biasing member as a conical spring (60) that is compressible to a substantially flat shape (due to the radially-expanding nature of the spring coils).  To prevent premature wear due to rubbing of Angeli’s first spring 20 along tube 28, it would have been obvious to instead use a radially-expanding conical spring as the first biasing member, as claimed, and as taught by Bates.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angeli.

Regarding claim 3, Angeli discloses the invention as claimed with exception to the cord.  However cords were well-known in the art at the time of filing, and it would 

Regarding claim 8, Angeli disclsoes the invention as claimed with exception to the hydrophobic/oleophobic valve coating.  However hydrophobic/oleophobic valve coatings were well known in the art at the time of filing and it would have been obvious to use a hydrophobic/oleophobic coating on Angeli’s valve to avoid sticking and corrosion in oily or hydrous environments.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angeli in view of Anderson (US 3,013,790).
Angeli discloses the invention as claimed, including wherein the second poppet is biased by a second biasing member (24), the second biasing member secured against the second poppet by a retaining member (30a).  Angeli does not disclose a position of the retaining member being adjustable between discrete positions to modify a biasing force of the second biasing member.  Anderson teaches that it was known in the art at the time of filing to use a retaining member (47) with a discretely adjustable position (via 25, 61) in order to modify a biasing force of a similar biasing member (45).  To control operation of Angeli’s valve at predefined pressure thresholds, it would have been obvious to use a retaining member which is adjustable between discrete positions, so as modify a biasing force of Angeli’s second biasing member, as taught by Anderson.

Claims 17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumack in view of Bates.

Regarding claim 17, Aumack discloses the invention as claimed, including wherein the first biasing member is a spring, but does not disclose the first biasing 

Regarding claim 22, Aumack discloses a vent for selectively sealing an opening of an enclosed chamber (such as the space inside of 7), the vent comprising:
a body (21, 5, 6) configured to be coupled to the enclosed chamber (for example as shown);
a poppet (10) disposed within the body, the poppet moveable relative to the body in response to a fluid pressure within the enclosed chamber (10 moves up to rlieve pressure from within 7); and
a 
Aumack does not disclose the spring (19) to be a conical spring.  Bates teaches that it was known in the art at the time of filing to embody such a spring as a conical spring (60).  To prevent premature wear due to rubbing of Aumack’s spring 149 on disc 17, it would have been obvious to instead use a radially-expanding conical spring as the spring, as claimed, and as taught by Bates.
Regarding claim 23, Aumack further discloses a cap (20) coupled to the body, a shape of the cap defining a pre-bias of the conical spring (as it determines the position of the top of spring 19), the pre-bias determining a magnitude of a pressure differential required to move the poppet (as the spring bias acts against the pressure in tank 7).

Regarding claim 24, Aumack discloses the vent of claim 22, wherein the poppet is a first poppet, the vent further comprising a second poppet (13) disposed within the body and 
Regarding claim 25, Bates teaches wherein the conical spring is compressible to a substantially flat shape (due to the radially expanding nature of its coils).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumack in view of Angeli.

Aumack discloses the invention as claimed, including a first sealing interface between the body and the first poppet which closes when a difference in pressure of the enclosed chamber relative to an ambient environment is below a predetermined amount (in the position of FIG 2, 9 seats against 8), and a second sealing interface between the first poppet and the second poppet which closes when the difference in pressure of the enclosed chamber relative to the ambient environment is above a predetermined amount (in the position of FIG 2, 13 seats against 12).  Aumack does not disclose “seals” at these sealing interfaces.  Angeli teaches that it was known to use “seals” (18b, 22a) at similar interfaces, and it would have been obvious to use similar “seals” at Aumack’s first and second sealing interfaces to guard against leakage.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumack.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,260,726 discloses an over/under pressure valve for a filler neck assembly that operates similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/7/22